 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOWELL,                                    No. 2:17-cv-0981 KJM KJN P
12                        Plaintiff,
13             v.                                      ORDER
14    KATHLEEN ALLISON, et al.,
15                        Defendants.
16

17            On January 10, 2019, plaintiff filed another copy of his December 21, 2018 motion for

18   reconsideration, claiming it was “updated” on January 4, 2019. However, the only difference

19   between the two filings is that plaintiff appended an exhibit to his second motion. Moreover, on

20   January 11, 2019, the district court denied plaintiff’s December 21, 2018 motion as untimely.

21   The exhibit appended to his second motion does not alter the timeliness of his original motion.

22   Accordingly, IT IS HEREBY ORDERED that plaintiff’s second motion (ECF No. 25) is denied.

23   Dated: January 24, 2019

24

25
     /bowe0981.den
26
27

28
